Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 09/28/2020.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Amended claims 1-2 have been examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Kim et al. (KR 1442141 DWPI Abstract) in view of by HSU et al. (US 20170080048) and Chen et al.  (US 20120052062). 

	Kim teaches a composition (i.e. as an injection or a liquor form) comprising lonicera japonica extract (within the broadly claimed amount/ranges) to be administered to treat lung cancer in a subject (see entire document including e.g.-pages 1-2).   Kim, however, does not teach the further inclusion of a gefitinib to be administered to treat lung cancer in a subject.
	HSU teaches a composition (i.e. as a parenteral or intravenous or intramuscular) comprising gefitinib (within the broadly claimed amount/ranges) to be administered to treat lung cancer in a subject (see entire document including e.g. title, abstract, paragraphs 0007, 0035 and claims, especially claims 1, 9, 13 and 16).
	Chen teaches a composition (i.e. as intravenously or intraperitoneally) comprising gefitinib (within the broadly claimed amount/ranges) to be administered to treat lung cancer in a subject (see entire document including e.g. title, abstract, paragraphs 0007, 0036 and claims, especially claims 2 and 10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s composition (as an injection) by further including a gefitinib (as an active ingredient) within the Kim’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose to treat lung cancer in a subject.  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit of reducing side effects caused by treatment of lung cancer in a subject) would be intrinsic upon such 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments of the 35 USC 103 presented within the 03 April 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection necessitated by the amendment of independent claim 1).  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/
PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655